




    
2007 ASP $3.5MM Loan




LOAN MODIFICATION AGREEMENT




THIS LOAN MODIFICATION AGREEMENT (this “Agreement”) is made as of September 1,
2012, by and between STRATUS PROPERTIES INC., a Delaware corporation having an
address of 98 San Jacinto Boulevard, Suite 220, Austin, TX 78791 (“Borrower”),
and AMERICAN STRATEGIC INCOME PORTFOLIO INC., a Minnesota corporation having an
address at c/o Nuveen Asset Management, 901 Marquette Avenue, Suite 2900,
Minneapolis, MN 55402 (“Investor”).


R E C I T A L S:


WHEREAS, Investor holds the lender's interest in that certain “Loan” and other
“Loan Documents” as defined and described in that certain Loan Agreement dated
as of June 1, 2007 between Borrower and Holliday Fenoglio Fowler, L.P., a Texas
limited partnership (“Lender”) (as modified by a Loan Modification Agreement
dated as of March 31, 2010, the “Loan Agreement”).


WHEREAS, Borrower is liable for the payment and performance of all of Borrower's
obligations under the “Note” (as defined in the Loan Agreement) in the original
principal amount of Three Million Five Hundred Thousand Dollars ($3,500,000) and
the other Loan Documents.


WHEREAS, Borrower and Investor desire to modify certain terms contained in the
Note and Loan Agreement, and to reaffirm the Loan, as modified by this
Agreement.


A G R E E M E N T:


In consideration of the foregoing premises and the mutual covenants set forth in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Investor and Borrower agree as
follows.


ARTICLE I


1.1    Definitions. Capitalized terms not otherwise defined herein have the
meanings ascribed to them in the Loan Agreement. This Agreement shall be a Loan
Document and all references to the “Note” in the Loan Documents shall be to the
Note as amended by this Agreement.



--------------------------------------------------------------------------------




ARTICLE II


MODIFICATION OF THE NOTE




2.1    Interest Rate. Effective as of the date of this Agreement, Section 2 of
the Note is hereby amended and restated to read as follows:


“2.    Interest Rate. The outstanding principal balance hereof shall bear
interest at the rate of seven and twenty-five one hundredths percent (7.25%) per
annum (hereinafter referred to as the “Regular Rate”). Interest shall be
computed on the basis of a 360-day year, but shall be charged on the actual
number of days principal remains unpaid.”


2.2    Extension of Maturity Date. The Maturity Date (as defined in Section
5.(a) of the Note) shall be extended; accordingly the stated Maturity Date in
the Note of December 31, 2014 is hereby amended so that the Maturity Date for
the Note shall be March 31, 2015.


2.3    Prepayments. Effective as of the date of this Agreement, Section 8 of the
Note is hereby amended and restated to read as follows:


“8.    Prepayment Privilege. The indebtedness evidenced hereby may be prepaid in
accordance with the provisions of this Section, the express provisions of the
Loan Agreement, and not otherwise.


(a)    Borrower may prepay this Note in whole or in part, subject to subsection
8(b) below, provided such prepayment is accompanied by a reinvestment charge
(hereinafter referred to as the “Reinvestment Charge”). The Reinvestment Charge
shall be an amount equal to (i) two percent (2.0%) of the principal amount
prepaid with respect to prepayments made prior to March 31, 2013, (ii) one
percent (1.0%) of the principal amount prepaid with respect to prepayments made
between April 1, 2013 through March 31, 2014, and (iii) zero percent (0%) of the
principal amount prepaid with respect to prepayments made after March 31, 2014.


(b)    Notwithstanding the above, the Borrower shall not prepay a portion of
this Note in an amount that would result in the remaining principal balance
being less than $500,000 (but this shall not limit the Borrower's right to
prepay the whole amount of this Note).


(c)    Any prepayment shall be made only upon not less than fifteen (15) days'
advance written notice to the Lender.”



LOAN MODIFICATION
2006 ASP $3.5MM LOAN


2

--------------------------------------------------------------------------------




2.4    Effective Date. The modifications of the Note contained in this Article
II shall only be effective from and after September 1, 2012 and are not intended
to affect the terms of the Note in effect prior to such date.




ARTICLE III


MISCELLANEOUS
    
3.1    No Other Amendments Intended. Except as specifically provided herein, no
other amendment of the Loan Documents is intended and all other terms and
conditions of the Note, the Loan Agreement and any other Loan Documents shall
remain in full force and effect and shall not be modified or released in any way
by this Agreement. This Agreement amends the Note and is not in payment or
substitution thereof. Borrower hereby ratifies and reaffirms all of Borrower's
obligations under the Note, the Loan Agreement and all of the other Loan
Documents as amended hereby.


3.2    No Impairment of Lien. Nothing in this Agreement shall affect the lien of
any of the Loan Documents or the priority of any such liens, nor release or
change the liability of any party who may now be or after the date of this
Agreement, become liable, primarily or secondarily, under the Loan Documents.


3.3    Representations and Warranties of Borrower.         


(a)    Representations and Warranties in Loan Documents. The representations and
warranties of Borrower contained in the other Loan Documents, as amended hereby,
are true and correct in all material respects as of the date first written above
(as if such representations and warranties were made effective as of the date
first written above).


(b)    Power to Perform. Borrower has the power, under its organizational
documents, to enter into this Agreement and to perform the obligations required
to be performed by Borrower under the terms hereunder.


(c)    Due Authorization. The execution, delivery and performance by Borrower of
this Agreement have been duly authorized by all necessary action on the part of
Borrower. This Agreement has been duly executed and delivered by Borrower and,
assuming the due execution and delivery of this Agreement by Investor,
constitute the legal, valid and binding obligations of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws or equitable principles affecting the enforcement of creditors'
rights generally. No registration with, or consent or approval of, or notice to,
or other action by, (i) any trustee or holder of any indebtedness or obligation
of Borrower or (ii) any other person for the execution, delivery and

LOAN MODIFICATION
2006 ASP $3.5MM LOAN


3

--------------------------------------------------------------------------------




performance of this Agreement by Borrower is required or, if required, such
registration has been made, such consent, approval or notice given or such other
appropriate action taken.


    
3.4    Miscellaneous.


(a)    Jurisdiction. This Agreement shall be construed according to and governed
by the laws of the state of Minnesota.


(b)    Severability; Counterparts. If any provision of this Agreement is
adjudicated to be invalid, illegal or enforceable, in whole or in part, it will
be deemed omitted to that extent and all other provisions of this Agreement will
remain in full force and effect. This Agreement may be executed in one or more
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed, shall be deemed to be an original; such
counterparts, together, shall constitute one and the same agreement.


(c)    Notices. All notices given pursuant to this Agreement must be in writing
and will be effectively given if personally delivered or, if mailed, postage
prepaid, certified or registered mail, return receipt requested, to the
addresses of Investor and Borrower first set forth above or to such other
address as any party subsequently may designate in writing.


(d)    Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective heirs, legal representatives, successors and
assigns. This Agreement may not be assigned by Borrower without the prior
written consent of Investor. This Agreement may be assigned by Investor in
connection with an assignment of the Loan without any required notice to
Borrower.


(e)    Costs; Fee; Further Assurances. Borrower agrees to pay Investor's
out-of-pocket expenses in connection with the preparation of this Agreement and
any related expenses, including without limitation, reasonable attorneys' fees.
In addition, Borrower agrees to execute such other instruments as may be
reasonably required by Investor to evidence or facilitate the agreements set
forth herein. Borrower also agrees to pay Investor a modification fee in the
amount of $17,500 immediately upon the full execution of this Agreement.


[The remainder of this page was intentionally left blank.]

LOAN MODIFICATION
2006 ASP $3.5MM LOAN


4

--------------------------------------------------------------------------------




LOAN MODIFICATION AGREEMENT


SIGNATURE PAGE


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.




BORROWER:
STRATUS PROPERTIES INC.,
a Delaware corporation
By:
/s/ Erin D. Pickens
Name:
Erin D. Pickens
Title:
Senior Vice President and Chief Financial Officer



INVESTOR:
AMERICAN STRATEGIC INCOME
PORTFOLIO INC.-II,
a Minnesota corporation
By:
/s/ David A. Yale
Name:
David A. Yale
Title:
Vice President







 







LOAN MODIFICATION
2006 ASP $3.5MM LOAN


5